Gregory, J.
Suit by the appellees against Edward F. Colerick and wife and Daniel Ammon, to foreclose a mortgage executed by Colerick and wife to one Griffith, and by the latter assigned to the plaintiffs. Coleriek and wife, who were served in time, the process however not being stamped, were defaulted. Ammon answered, setting up subsequent mortgages executed by Colerick and wife to him, and averring that he had no notice of the lien of Griffith or the plaintiffs.
Trial by the court; finding for the plaintiffs; decree of foreclosure and sale, and an order of payment of the mort*330gage debts according- to their priority as found by the court.
J. A. Fay, for appellants.
W. II. Coombs, and W. IT. II. Miller, for appellees.
There was no motion for a new-trial; nor was there any exception taken to the action of the court below. There is no assignment of error as to the sufficiency of the complaint. The record presents no question for the consideration of this court, except, perhaps, the validity of the process. It is claimed that this was void, because it was not stamped under the revenue laws of the United States. This suit was commenced on the 20th of September, 1867. The law requiring writs to be stamped was repealed March 2d, 1867. Acts of Congress, 1867, p. 108, sec. 9.
The judgment is affirmed, with costs and five per cent, damages. ■